           Case 1:20-cv-08012-AJN Document 8
                                           7 Filed 12/14/20 Page 1 of 1


                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York

                                                       86 Chambers Street
                                                       New York, NY 10007

                                                       December 14, 2020
By ECF                                                                                              12/14/20
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007
       Re:     Santos v. United States of America, No. 20 Civ. 8012 (AJN) (S.D.N.Y.)
Dear Judge Nathan:
         This Office represents the United States of America in the above-referenced medical
malpractice action brought by Plaintiffs Maria and Jose Santos pursuant to the Federal Tort Claims
Act. I write respectfully to request an adjournment of the parties’ January 15, 2021 initial pretrial
conference and the corresponding deadline to submit a proposed case management plan and joint
letter to the Court. This is the United States’ first request for an adjournment of the initial pretrial
conference. Plaintiffs consent to this request. The parties propose February 12, 19, or 26, or any
other time convenient to the Court, as alternative dates to hold the conference.
         Plaintiffs filed this lawsuit on September 28, 2020, and the United States was served on
December 2, 2020. Pursuant to Federal Rule of Civil Procedure 12(a)(2), the United States has
until February 1, 2021 to answer or otherwise respond to the complaint. The United States
respectfully submits that the interest of efficient case management would be served by adjourning
the initial pretrial conference until after the United States has responded to the complaint.
       I thank the Court for its consideration of this request.

                                                      Respectfully,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
 The initial pretrial conference is
                                                      Southern District of New York
 hereby adjourned to February 26,
 2021 at 3 p.m.                                By: /s/ Zachary Bannon
 SO ORDERED.                                       ZACHARY BANNON
                                                   Assistant United States Attorney
                                      12/14/20     86 Chambers Street, Third Floor
                                                   New York, New York 10007
                                                   Tel.: (212) 637-2728
                                                   Email: Zachary.Bannon@usdoj.gov
